Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2019

                                      No. 04-19-00050-CV

                   IN THE INTEREST OF R.A. III ET AL., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00436
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s parental
rights. Appellant’s brief was due on March 4, 2019, and on that day, appellant filed a motion
requesting permission to file his brief on March 25, 2019.

        After consideration, we GRANT appellant’s motion for extension of time to file a brief
and ORDER appellant file his brief on or before March 25, 2019. Counsel is reminded that
this court is mandated to dispose of appeals involving termination of parental rights within 180
days from the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Accordingly, any
delay in the filing of the brief encroaches upon our time for disposition, and further requests for
extensions of time will be disfavored.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court